 1
 2                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF CALIFORNIA
 3                                FRESNO DIVISION
 4
     DAVID JOHN MARDIKIAN,                   Case No. 1:17-cv-181-JDP
 5
 6              Plaintiff,                   ORDER FOR AWARD OF ATTORNEY
                                             FEES UNDER EQUAL ACCESS TO
 7                     v.                    JUSTICE ACT
 8
     Commissioner of Social Security,
 9
10              Defendant.

11         The Parties through their undersigned counsel, subject to the Court’s approval,
12 stipulate that Plaintiff be awarded attorney fees in the amount of SEVEN THOUSAND,
13 TWO HUNDRED NINETY DOLLARS and 00/100 ($7,290.00) under the Equal
14 Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents
15 compensation for all legal services rendered on behalf of Plaintiff by counsel in
16 connection with this civil action, in accordance with 28 U.S.C. § 2412(d).
17         After the Court issues an order for EAJA fees to Plaintiff, the government will
18 consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
19 Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
20 to honor the assignment will depend on whether the fees are subject to any offset
21 allowed under the United States Department of the Treasury’s Offset Program. After
22 the order for EAJA fees is entered, the government will determine whether they are
23 subject to any offset.
24         Fees shall be made payable to Plaintiff, but if the Department of the Treasury
25 determines that Plaintiff does not owe a federal debt, then the government shall cause
26 the payment of fees, expenses and costs to be made directly to counsel, pursuant to the
27 assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff’s
28 counsel, Jonathan O. Peña.
 1            This stipulation constitutes a compromise settlement of Plaintiff’s request for
 2 EAJA fees, and does not constitute an admission of liability on the part of Defendant
 3 under the EAJA. Payment of SEVEN THOUSAND, TWO HUNDRED NINETY
 4 DOLLARS and 00/100 ($7,290.00) in EAJA attorney fees shall constitute a complete
 5 release from, and bar to, any and all claims that Plaintiff and Plaintiff’s attorney,
 6 Jonathan O. Peña, may have relating to EAJA attorney fees in connection with this
 7 action.
 8            This award is without prejudice to the rights of Plaintiff’s attorney to seek Social
 9 Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
10 provisions of the EAJA.
11
     IT IS SO ORDERED.
12
13
     Dated:     January 3, 2019
14                                                 UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   -2-
